 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 DOUGLAS K. CHANG (HSBN 2922)
   Assistant United States Attorney
 4 450 Golden Gate Avenue, Box 36055
    San Francisco, California 94102
 5 Telephone: (415) 436-6985
    Facsimile: (415) 436-7169
 6 Email: Douglas.Chang@usdoj.gov

 7 Attorneys for the United States of America

 8
                                           UNITED STATES DISTRICT COURT
 9
                                        NORTHERN DISTRICT OF CALIFORNIA
10
                                                SAN FRANCISCO DIVISION
11

12     HOPE HILL,                                                Case No. 17-cv-03841 JST

13                       Plaintiff,
                                                                 STIPULATION TO EXTEND THE
14                                                               STAY OF ALL PROCEEDINGS;
                  v.                                             [PROPOSED] ORDER
15
       UNITED STATES OF AMERICA, et al.,                 ,
16
                         Defendants.
17

18           IT IS HEREBY STIPULATED by and between the Plaintiff, Hope Hill, and Defendants, United
19 States of America, et al., through counsel, that good cause exists for, and the parties request that, the

20 Court extend the stay of all proceedings and continue the case management conference and all related

21 deadlines until May 22, 2019.

22           The above request is based in part on the following:
23           1.        This is a civil action to determine Plaintiff’s U.S. citizenship and the issuance of a U.S.
24 Passport based on application for a passport.

25           2.        This is the parties’ third request to stay all proceedings pending their attempts to resolve
26 this case without further litigation. During this time, the plaintiff filed a new passport application with

27 the U.S. Passport Agency

28
     Stipulation To Extend the Stay of All Proceedings
     CASE NO. 17-CV-03841 JST
                                                             1
 1           3.       On November 2, 2018, the Plaintiff and her immediate family had an in-person

 2 appointment with the passport officials in the San Francisco Passport Agency concerning the Plaintiff’s

 3 passport application. The Plaintiff anticipates that she may be asked for supplemental and follow up

 4 information by the Passport Agency for its consideration of the Plaintiff’s passport application.

 5           4.       The Plaintiff’s passport application is still pending before the U.S. Passport Agency, and

 6 the parties would like additional time to permit this application process to be completed because if

 7 successful, it will moot Plaintiff’s complaint and save valuable time and resources of this Court.

 8           Therefore, the parties request that the Court extend the stay of all proceedings and continue the

 9 case management conference and all related deadlines until May 22, 2019.

10           IT IS SO STIPULATED.

11                                                       Respectfully submitted,

12                                                       ALEX G. TSE
                                                         United States Attorney
13

14 Dated: December 27, 2018                     By:       /s/ Douglas K. Chang
15                                                       DOUGLAS K. CHANG
                                                         Assistant United States Attorney
16                                                       Attorneys for Defendants

17
                                                         ORD & NORMAN
18

19
     Dated: December 27, 2018                   By:       /s/ Cheng Zhang*
20                                                       EDWARD O.C. ORD, Esq.
                                                         CHENG ZHANG, Esq.
21                                                       Attorneys for Plaintiff
22

23

24 * I hereby attest that I have obtained the concurrence in the filing of this document from Cheng Zhang.

25   /s/ Douglas K, Chang
     Douglas K. Chang
26

27

28
     Stipulation To Extend the Stay of All Proceedings
     CASE NO. 17-CV-03841 JST
                                                            2
 1                                                  [PROPOSED] ORDER

 2           Having considered the stipulation of the parties, the Court orders as follows:
 3
             The Court grants the parties’ stipulation to extend the stay of all proceedings pending their
 4
     continued attempts to resolve this case without further litigation. ECF No. 29.
 5
             The initial case management conference is continued to May 22, 2019, at 2:00 p.m., with a joint
 6
     case management statement due by May 13, 2019. Any party seeking the Court’s assistance before that
 7

 8 date may contact the Court’s courtroom deputy to request an earlier case management conference.

 9           If the parties reach an amicable resolution, they shall promptly file a stipulation of dismissal. If
10 no party appears on May 22, 2019, and the matter has not already been dismissed, the Court will then

11
     dismiss the action with prejudice.
12
             IT IS SO ORDERED.
13

14 Dated: __________________
           December 28, 2018                                 ______________________________
15                                                           JON S. TIGAR
                                                             United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
     Stipulation To Extend the Stay of All Proceedings
     CASE NO. 17-CV-03841 JST
                                                         3
